DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner acknowledges the amendments made to claims 13, 18-19 and 25 filed on 06/02/2020.
Claims 13-25 are being examined on the merits.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 13-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hofmeyer (from IDS, WO2010106495A1) and Murbach (A toxicological safety assessment of a standardized extract of Sceletium tortuosum (Zembrin®) in rats, Food and Chemical Toxicology 74 (2014) 190-199). This is a newly formulated rejection based upon the previously relied upon art for the amendments filed on 06/02/2022.
Hofmeyer’s general disclosure is to a composition which comprises active ingredients that are extracts of a plant of the family Mesembryanthemaceae used for treating diseases associated with PDE4/serotonin-uptake inhibitors (see abstract).
Regarding claim 13, 15, 19, 21 and 22, Hofmeyer discloses a method of treating epilepsy or conditions associated with epilepsy (see page 12, last para and page 21, para. 2) which comprises administering a therapeutically effective amount of the composition (see pages 14 23, 33 and 34 etc.) which includes extracts from a plant of the Mesembryanthemaceae more specifically Sceletium (see page 24), comprising at least 7% mesembranol and can at least contain more than 40% mesembrenol because as Hofmeyer teaches mesembrenol can be included in the composition with mesembrenone in a combined content of greater than 80% (see abstract and claim 4) and when considered, if mesembrenone is at 39% or less than 39%, then mesembrenol would be at 41% or greater, and any of these amounts would be greater than 40%, thus the instant claim limitation is met.
Hofmeyer does not specifically disclose wherein the disease is one that responds to treatment with an alpha-amino- 3-hydroxy-5-methyl-4-isoxazolepropionic acid (AMPA) receptor antagonist, however the applicant states “accordingly, the alkaloids mesembranol and mesembrenol, as well as Zembrin® which contains mesembranol and mesembrenol demonstrate AMPA receptor antagonist properties” (see page 15, 1st para. of instant application), therefore the method of the prior art would also be for a disease that responds to treatment with AMPA receptor antagonist or for modulating an a-amino-3-hydroxy-5-methyl-4- isoxazolepropionic acid (AMPA) receptor activity in an individual.
Regarding clam 13, Hofmeyer teaches the total alkaloid content of the composition of the invention may be between 0.01 % and 100% (by weight), preferably between 0.2% and 0.6% (by weight) thereof, and more preferably between 0.2% and 5.0% (by weight) and most preferably between 0.35% and 0.45% (by weight) (see 9th para. after disclosure of the invention).
Regarding claims 14 and 20, Hofmeyer does not specifically disclose wherein attenuation of AMPA mediated neurotransmission in the hippocampus of the individual is effected by inducing a suppression of pyramidal cell activity upon administration, however the applicant states “the attenuation of AMPA mediated neurotransmission is effected by inducing a suppression of pyramidal cell activity upon10 administration of the composition” (see page 7 of instant application) and thus the referenced prior art method of treatment would elicit the same response as the instant invention because the administration comprises the same compounds and steps.
Regarding claims 16 and 23, Hofmeyer discloses that the method of treatment can be for migraine gastrointestinal tract conditions Alzheimer’s disease, anxiety, Parkinson’s (see page 8), drug dependence, mild, moderate and major depression episodes, (see page 11), chronic obstructive pulmonary disease (see claim 21), chronic fatigue (see page 16), borderline personality disorder, and mood disorders (see page 21).
Regarding claims 17 and 24, Hofmeyer discloses wherein the composition comprises mesembranol and mesembrenol (see abstract).
Regarding claim 18 and 25, Hofmeyer teaches wherein the composition comprises extracts of Sceletium tortuosum (see claim 14).
Murbach’s general disclosure is a report on the safety assessment of Sceletium tortuosum (Zembrin®) in rats (see abstract).
Regarding claims 13, Murbach teaches that Zembrin® which is standardized to have 0.35-0.45% total alkaloids (mesembrenone and mesembrenol) and wherein the total mesembrenone and mesembrenol is ≥60%, and when considered, when the mesembrenone is in the amount of 19% or less than 19% then mesembrenol would be in the amount of 41% or greater and these amounts would be within the instantly claimed range. Murbach also teaches that within these concentrations the drug showed no mortality or treatment-related adverse effects in male or females (see abstract).
Therefore, it would have been obvious to any person having ordinary skill in the art at the effective filing date to optimize the amount of alkaloid content to the standardized amount of what is taught by both Hofmeyer and Murbach to create the instant invention because the amount of alkaloids from extracts of Sceletium tortuosum have already been standardized and have shown to be safely tolerated and the amounts of mesembrenol and mesembranol for treating diseases that respond to AMPA receptor agonists have been efficiently described in the art as disclosed in the above relied upon references.
There would have been a reasonable amount of success in arriving at the instant invention given the relied upon art because all of the claim limitations have been previously described before the effective filing date.

Response to Arguments
Applicant's arguments filed 06/02/2022 have been fully considered but they are not persuasive. The applicant argues that the offices explanation of the specific amounts of the claimed ingredients (mesembrenol and mesembranol) and the alkaloid content of the relied upon art was incorrect and that the relied upon art does not teach the instant ranges for the ingredients. However, this is not the case. As discussed in the above rejection, Hofmeyer teaches wherein the mesembrenol and mesembranol are within the instantly taught ranges (see above rejection and see Hofmeyer at abstract and claim 4) because the mesembranol is taught in the amount of 7% or greater which is greater than the instantly claimed, at least 5% and the mesembrenol is taught as being in a combined amount with mesembrenone at 80% which when considered, if the mesembrenone is in an amount of 39% or less then the mesembrenol would be within the instantly claimed range of 40% or greater. 
The applicant argues that since Hofmeyer does not specifically disclose a composition with the amount of the instantly claimed range, that the composition is not taught in the art, however Hofmeyer discloses these possibilities of working ranges of the same specific components in treating similar or identical diseases and does not need to provide a working example in order for the invention to be enabled. The teachings in Hofmeyer’s invention cover the instantly claimed ranges of every claimed component and Hofmeyer’s disclosure alone teaches all limitations.
The applicant also argues that Murbach only teaches the standardized Sceletium extract containing mesembronone and mesembrenol with respect to total alkaloid content and that this teaching should not be applicable to the instant invention. Murbach teaches the standardized components of Zembrin® which comprises the same total alkaloid amount (0.35-0.45%) as the instant invention and as the applicant states in the specifications “In one embodiment of the invention, the composition according to the invention comprises an extract of Sceletium tortuosum sold as Zembrin®, which contains a total alkaloid content of between 0.35% and 0.45% (by weight), with mesembranol comprising at least 5% (w/w) of the total alkaloid content, and mesembrenol comprising over 40% (w/w) of the total alkaloid content” (see instant specs at page 3, summary of the invention). Thus Zembrin® would contain the same total amount of alkaloids and with both pieces of relied upon art a person having ordinary skill would be able to create the instant invention and meet every claim limitation. A person having skill in the art would look to Murbach to find standardized amounts of the S. tortuosum extracts and Hofmeyer’s teachings to create the instant invention which contains both mesembrenol and mesembranol within the instantly claimed ranges. Murbach also teaches mesembranol to be found within Zembrin® and as the applicant explains, Zembrin® contains the instantly claimed ranges of ingredients. Thus, the applicant is claiming the same ingredients in the same amounts as the product which is known as Zembrin®. Even if this were not the case, a person having ordinary skill could look to Murbach’s teachings to use as art that teaches optimizable ranges for the same ingredients which are used in that of Hofmeyer’s invention. 
Also, Hofmeyer already teaches wherein the total alkaloid content is from 0.35-.045% (by weight) of the composition (see above rejection).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JACOB A BOECKELMANExaminer, Art Unit 1655                                                                                                                                                                                                        

/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655